Citation Nr: 1116730	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-20 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus, to include as secondary to a service-connected left ankle and/or bilateral knee disability.

2.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected left ankle and/or bilateral knee disability.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from September 1998 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

In October 2008, the Veteran submitted a claim of entitlement to service connection for a foot disorder, without further elaboration.  The Veteran's November 1997 enlistment examination resulted in diagnoses of "early" bunion; hallux valgus; and severe, asymptomatic bilateral pes planus.  Thereafter, the evidence of record demonstrated diagnoses of bilateral pes planus, but no additional diagnoses of either hallux valgus or bunions.  As such, the Veteran's October 2008 service connection claim has been captioned and evaluated as seen above, and will be addressed as such herein.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (holding a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus existed prior to his active duty service and was not aggravated therein or by a service-connected disorder.

2.  The Veteran's back disorder did not manifested until many years after service and is not shown by the evidence of record to be related to his active duty service, or to a service-connected disorder.





CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by service, nor is it related to a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  A back disorder was not incurred in or aggravated by service, nor is it related to a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the RO's October 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  Id.; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided a VA examination in November 2008 pursuant to each of his service connection claims.  The examiner adequately described the Veteran's bilateral pes planus and his back disorder, and thoroughly addressed the salient etiological questions presented by the Veteran's claims.  As such, the Board finds that the Veteran has been provided adequate examinations for the purpose of determining service connection with respect to both claims at issue herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

The Veteran served on active duty from September 1998 to September 2001.  In October 2008, the Veteran submitted claims of entitlement to service connection for bilateral pes planus and a back disorder which were denied December 2008.  Thereafter, he perfected an appeal, and the claims were certified to the Board for appellate review.

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).




A.  Bilateral Pes Planus

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

In November 1997, the Veteran underwent an enlistment examination.  This examination demonstrated severe, asymptomatic pes planus, bilaterally.  Because it was noted upon the Veteran's enlistment, the Board finds that the Veteran's bilateral pes planus existed prior to his active duty service.  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1994) (holding that the presumption of soundness attaches only where there has been an enlistment medical examination, and where a disability for which service connection is sought was not detected at the time of such examination).  Accordingly, the presumption of soundness does not apply and, thus, the issue for consideration is whether the Veteran's bilateral pes planus was aggravated beyond the normal progression of the disorder during service or by a service-connected disability.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran's service treatment record did not demonstrate complaints of or treatment for bilateral pes planus or symptoms thereof.  In June 2001, the Veteran underwent a service discharge examination, which resulted in a diagnosis of moderate, asymptomatic bilateral pes planus.  A contemporaneous report of medical history demonstrated that the Veteran denied then having or ever having had "foot trouble."

In August 2008, the Veteran injured his left knee while playing baseball.  He also complained of right foot arch pain.  The Veteran reported that he "always had flat feet," and was now experiencing "mild" arch pain.  The Veteran denied any injury, trauma, or then current treatment.  A radiological examination of the Veteran's right foot resulted in a diagnosis of mild pes planus.  It was recommended that he use arch supports.
In November 2008, the Veteran underwent a VA examination to ascertain the presence of bilateral foot disorder and, if present, the etiology and severity thereof.  The Veteran denied receiving treatment of any type for his feet since his active duty discharge.  Further, there were no planned foot surgeries.  The Veteran complained of constant bilateral pain, right worse than left.  He reported that the pain was worse in the morning when waking up, describing the pain as "sharp."  He reported that his feet "seem" to bother him more often now "since getting out of the service."  He thought that the "alignment" of his left ankle and bilateral knees may be affecting his feet with his "biomechanics and body habitus."  After performing a thorough clinical examination and reviewing previous x-rays, the diagnosis was bilateral pes planus.  The examiner then opined:

The [V]eteran's current feet...condition [is] less likely than not due to his [left] ankle and bilateral knee conditions.  Reasoning is that he has only just recently seen an [sic] [doctor] regarding his feet in 2008.  From 2001 [to] 2008 he has [not] sought any medical care.  His entrance exam[ination] on Nov[ember] 21, 1997 showed severe pes planus, but he did [not] have any aggravation issues while in the service....His x[-]rays of his knees are negative for any [degenerative joint disease] or abnormal weight bearing.  He does [not] have any abnormalities on his left foot x[-]rays to correlate with any altered weight bearing or gait issues and his [left] ankle.  He has a bony prominence right talus, but this does not correlate with any [left] ankle or bilateral knee conditions and is a chance finding.  He did [not] have any prominent callouses [sic] on his feet for today's exam[ination].  At today's visit, the [V]eteran was assessed for gait abnormalities and altered weight bearing.  During natural walking from the waiting room to the exam[ination] room, a distance of approximately 75 feet, the [V]eteran showed no evidence of any altered gait.  I further tested gait with repeated walking back and forth over an approximately 20[-]foot area.  Despite testing natural gait, tip toe, heel and heel to toe walking, I was unable to elicit any gait abnormalities.  I further examined the [V]eteran's feet and shoe pattern.  There was no evidence of any altered weight bearing.  VA medical records from 2004 were reviewed, showing no history of any altered gait, weight bearing issues, with no laxity or weakness of his bilateral knees.  [A VA] [e]xaminer in [the computerized patient record system] in Aug[ust] 2004 examined without weakness to his bilateral knees and ankles.  Without these physical changes, there is no evidence of added mechanical stress from the left ankle injury or his bilateral knees to...the [V]eteran's...feet.  As such, it is less likely as not that his...feet are caused by or aggravated by his [service-connected] left ankle condition or his bilateral knee conditions.

The Veteran's November 1997 enlistment examination revealed "severe," asymptomatic pes planus.  Further, his service treatment record did not demonstrate complaints of or treatment for bilateral pes planus or symptoms thereof.  Moreover, upon his service discharge, a June 2001 examination demonstrated "moderate," asymptomatic pes planus.  He also denied a history of foot trouble.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the veteran).  As such, the evidence of record demonstrated that the Veteran's pre-existing pes planus remained asymptomatic throughout this active duty service and actually improved from "severe" to "moderate."  Consequently, the Board finds that the Veteran's bilateral pes planus was not aggravated beyond the natural progression of the disorder by his active duty service.

Following his active duty discharge, the Veteran did complain of or seek treatment for bilateral pes planus until August 2008.  On that occasion, the Veteran primarily sought treatment for a left knee injury incurred while playing baseball.  The Veteran's right foot pes planus was deemed mild; no etiological opinion or opinion regarding aggravation was rendered.  

In November 2008, a VA examiner administered an extensive clinical evaluation that failed to reveal any evidence of a gait or weight bearing abnormality.  Consequently, the examiner determined that the Veteran's service-connected left ankle and bilateral knee disabilities lacked the mal-alignment necessary to cause aggravation of the Veteran's bilateral pes planus.  As such, the Board finds that the Veteran's bilateral pes planus was not aggravated beyond the natural progression of the disorder by a service-connected disability.

In making this determination, the Board acknowledges the Veteran's assertion that his bilateral pes planus has been bothering him more often since his active duty service.  The Board accepts this report as competent and credible evidence as to lay observable symptoms associated with the Veteran's bilateral pes planus.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (holding that claimant's statements regarding foot pain and the observable flatness of his feet were competent); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, the Board finds that the evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent opinion concerning the aggravation of flat feet.  Jandreau, 492 F.3d at 1377; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  To the extent that the Veteran asserts that the increased frequency of his pes planus symptoms after service is due to his active duty service and/or a service-connected disability, the Board finds that as a layman, his statements are not competent evidence on the etiology or aggravation of flat feet.  Espiritu, 2 Vet. App. at 494.  Consequently, his lay assertions of medical etiology or aggravation cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In this, and in other cases, only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent opinion of record concerning the aggravation of the Veteran's bilateral pes planus is negative to his claim.  Lathan, 7 Vet. App. at 365.

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection, including on the basis of aggravation, and, as such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Back Disorder

The Veteran's service treatment records did not demonstrate complaints of or treatment for a back disorder or symptoms thereof.  Consequent to his service discharge, the Veteran underwent an examination in June 2001.  The Veteran's spine was deemed normal pursuant to a clinical examination.  Further, in a contemporaneous report of medical history, the Veteran denied then having or ever having recurrent back pain or any back problem.

In July 2006, the Veteran reported that he underwent left shoulder surgery 3 years prior to repair a torn labrum.  After completing physical therapy, he returned to full-time work.  He complained that his left bicep was not as large as his right, and that he used different body positions when performing bicep curls during his workout routines.  He reported occasional mild pain over the vertebral border of his scapula.  No diagnosis of a back disorder was rendered.

In November 2008, the Veteran underwent a VA examination to ascertain the presence of a back disorder and, if present, the etiology and severity thereof.  The Veteran complained of back pain and fatigue, but denied then current treatment.  He also reported that he had been told that he "waddled" when he walked, and that he seemed to have more muscle on one side of his back when he bent over.  The Veteran posited that he had a back strain.  A physical examination demonstrated no spasm, atrophy, guarding, pain with motion, tenderness, or weakness in his cervical or thoracic sacrospinalis.  After additional clinical tests were administered, the Veteran underwent a radiological examination of his entire spine.  The x-ray demonstrated that the Veteran's spine was normal in alignment, with no fractures or spondylolisthesis.  The impression was normal lumbosacral spine.  Based on the Veteran's reported symptoms and the result of the examination, the examiner rendered a diagnosis of lumbar strain.  The examiner then opined:

The [V]eteran's current...back condition [is] less likely than not due to his [left] ankle and bilateral knee conditions....Additionally, he has never had his back seen or diagnosed.  His x[-]rays of his knees are negative for any [degenerative joint disease] or abnormal weight bearing.  He does [not] have any abnormalities on his left foot x[-]ray to correlate with any altered weight bearing or gait issues and his [left] ankle...He did [not] have any prominent callouses [sic] on his feet for today's exam[ination].  At today's visit, the [V]eteran was assessed for gait abnormalities and altered weight bearing.  During natural walking from the waiting room to the exam[ination] room, a distance of approximately 75 feet, the [V]eteran showed no evidence of any altered gait.  I further tested gait with repeated walking back and forth over an approximately 20[-]foot area.  Despite testing natural gait, tip toe, heel and heel to toe walking, I was unable to elicit any gait abnormalities.  I further examined the [V]eteran's feet and shoe pattern.  There was no evidence of any altered weight bearing.  VA medical records from 2004 were reviewed, showing no history of any altered gait, weight bearing issues, with no laxity or weakness of his bilateral knees.  [A VA] [e]xaminer in [the computerized patient record system] in Aug[ust] 2004 examined without weakness to his bilateral knees and ankles.  Without these physical changes, there is no evidence of added mechanical stress from the left ankle injury or his bilateral knees to...the [V]eteran's lumbar spine....  As such, it is less likely as not that his low back...[is] caused by or aggravated by his [service-connected] left ankle condition or his bilateral knee conditions.

During the pendency of this appeal, the Veteran did not assert nor did the evidence of record support finding that he continuously experienced lay observable symptoms of a back disorder since his active service discharge.  38 C.F.R. § 3.303(b).  The evidence of record demonstrated that the Veteran's back disorder was first diagnosed as a result of the November 2008 VA examination.  This more than 7-year time period following his active service discharge without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

To the extent that the Veteran asserts that his current back disorder is related to his military service, or due to or aggravated by a service-connected disability, the Board finds that as a layperson his statements are not competent evidence on the etiology or aggravation of a disorder.  Espiritu , 2 Vet. App. at 494.  The evidence or record did not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions or opinions concerning aggravation.  Id.; Jandreau, 492 F.3d at 1377.  Consequently, lay assertions of medical etiology or aggravation cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365. 

Only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no competent evidence of record that the Veteran's back disorder is related to his active duty service or to a service-connected disability, including on the basis of aggravation.  The November 2008 VA examiner's opinion is the only competent opinion of record and it is negative to the Veteran's claim.  

In the absence of competent evidence that his back disorder is related to his military service or was caused or aggravated by a service-connected disability, the preponderance of the evidence is against his claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for bilateral pes planus, to include as secondary to a service-connected left ankle and/or bilateral knee disability, is denied.

Service connection for a back disorder, to include as secondary to a service-connected left ankle and/or bilateral knee disability, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


